Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RCE Entered
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2021 has been entered.

Detailed Action
This is a reply to the RCE filed by the Applicant on 25 February 2021 in which claims 80-97, 105 and 130 are pending. Claims 80, 105 and 130 are independent. Claims 81-97 are dependent.
Updated search turned up a new reference (Goto) that appear to meet some of the pending claims for which the application is being rejected at this cycle, see below.

Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 80-84, 91, 93-95, 105, and 130 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (US-2001/0041819-A1).

Claim No
Claim feature
Prior art
Goto (US-2001/0041819-A1)
80
A method of measuring hysteresis in a magnetic resonance imaging (MRI) system comprising at least one gradient coil, the method comprising:

controlling the at least one gradient coil using a first pulse sequence comprising a first plurality of pulses;


measuring, using a multi-element RF probe placed in an imaging region of the MRI system, a first plurality of magnetic field strengths in the imaging region of the MRI system, each of the first plurality of magnetic field strengths resulting, at least in part, from a respective one of the first plurality of pulses of the first pulse sequence;


estimating parameters of a hysteresis model based on the measured first plurality of magnetic field strengths; and

storing the parameters of the hysteresis model.
Goto discloses a method of measuring hysteresis in an MRI system as claimed, cf. Fig. 11 and ¶¶ [0103], & [0104].


See Fig. 10 and ¶ [103].




Multi-element RF probe (RF coil has two sections 108 and 108, cf., Fig. 1 which makes it a multi-element probe).
Goto makes 15 different measurements of magnetic field strength which meets claimed “plurality of magnetic field strengths”.



See Fig. 11.



Goto stores various data in the “memory” of the processing section 170, see ¶ [0056]. Storing of various data includes storing the hysteresis data, because hysteresis data is required for calculating the magnetic field strength. 


The method of claim 80, further comprising accessing at least one parameter value specifying the first pulse sequence.

Goto discloses accessing at least one parameter value specifying the first pulse sequence when it specifies one of different magnitudes of the gradient pulses, see Fig. 10 and also see ¶ [0102].

82
The method of claim 80, wherein measuring the first plurality of magnetic field strengths is performed after controlling the at least one gradient coil using the first pulse sequence such that the at least one gradient coil is not generating a magnet magnetic field while measuring the first plurality of magnetic field strengths.

Goto meets claim 82 when it intermittently turns off gradient magnetic field as shown in Fig. 10.
83
The method of claim 80, wherein at least some of the first plurality of pulses decrease in amplitude over time.

Gradient pulse amplitudes in Goto appear to decrease over time, see gradient pulse amplitudes corresponding to data points 8-15 in Fig. 10.

84
The method of claim 83, wherein at least some of the first plurality of pulses increase in amplitude over time.
Gradient pulse amplitudes in Goto appear to increase over time, see data points 1-7 in Fig. 10.




91
The method of claim 80, wherein the at least one gradient coil comprises an x-gradient coil, a y-gradient coil, and a z-gradient coil.

Goto meets claim 91 as it discloses X coil 204, Y coil 206, and Z coil 208, cf. ¶ [0076]. 



93
The method of claim 80, further comprising placing the multi-element RF probe at the isocenter of the MRI system.

Goto meets the claim (claim 93) as it discloses placing the RF coil 108 at the isocenter, cf. Fig. 1 and Fig. 9 and also see discussions on the center of the magnetic field. 

94
The method of claim 80, wherein the multi-element RF probe comprises a plurality of RF receiving elements.

Goto meets the claim (claim 94) when it discloses the RF coil 108 that has at least two receiving elements, one above and another one below the patient 300.

95
The method of claim 94, wherein each of the plurality of RF receiving elements comprises a coil.

See Fig. 1 which show a coil for RF reception. 
105
At least one non-transitory computer-readable storage medium storing

cause the at least one computer hardware processor to perform a method of measuring hysteresis in
a magnetic resonance imaging (MRI) system comprising at least one gradient coil, the method
comprising:
controlling the at least one gradient coil using a first pulse sequence comprising a first
plurality of pulses;
measuring, using a multi-element RF probe placed in an imaging region of the MRI system,
a first plurality of magnetic field strengths in the imaging region of the MRI system, each of the first
plurality of magnetic field strengths resulting, at least in part, from a respective one of the first
plurality of pulses of the first pulse sequence;
estimating parameters of a hysteresis model based on the measured first plurality of
magnetic field strengths; and
storing the parameters of the hysteresis model.

130
An apparatus for controlling at least one gradient coil of a magnetic resonance imaging (MRI) system, the apparatus comprising:

at least one computer hardware processor; and
at least one non-transitory computer-readable storage medium storing processor executable
instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform a method comprising:
controlling the at least one gradient coil using a first pulse sequence comprising a
first plurality of pulses;
measuring, using a multi-element RF probe placed in an imaging region of the MRI
system, a first plurality of magnetic field strengths in the imaging region of the MRI system,

respective one of the first plurality of pulses of the first pulse sequence;
estimating parameters of a hysteresis model based on the measured first plurality of
magnetic field strengths; and
storing the parameters of the hysteresis model.


The claimed apparatus is shown in Fig. 1.

At least one computer hardware processor (170). 

See treatment of claim 80 above for method of claim 130.







Allowable Subject Matter
Claims 85-90, 92, 96 and 97 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852